DETAILED ACTION
	This Office Action is in response to an amendment filed 07/26/2021.
	Claims 2-3, 5-6, 10-11, 36, 40 and 43-53 are pending.
Claim 36 and 48 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 2-3, 5-6, 10-11, 40, 43-45 and 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (hereinafter Davis, U.S. Patent Application Publication No. 2002/0133516 A1, filed 12/22/2000, published 09/19/2002) in view of Grant et al. (hereinafter Grant, U.S. Patent Application Publication No. .
In regard to independent claim 36, Davis teaches:
A method performed by a data processing apparatus, the method comprising:
receiving a plurality of content items from a user and storing the plurality of content items in memory in a content stream associated with an entity (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments) by a publishing author to produce “servables” storable in databases (e.g. content management systems). (at least p. 8, [0196]-[0197]; pp. 12-13, [0289]-[0296]; Figures 8, 10 [Wingdings font/0xE0] Davis describes use of a GUI (an editor) to enable the creation/modification of multimedia content. The GUI is customized to the particular role of the user (interpreted as an entity); the user having previously logged into the system (see p. 8, [0196]). That is, the user (entity), based on their designated role, is limited as to what they can create/edit. Further, content that has been created and stored may be searched according to category, keyword, title, author, last modification date, etc. (see p. 8, [0197]). Still further, Davis describes the identification of meta information used to describe and to be associated with the content include the title, author, contents, revision date, and document type (see p. 12, [0289]). The point here is that each portion of content created/edited by the user entity) having logged into the system and with the GUI, is associated by metadata with that user (the author, a unique ID)).
Note: The Examiner is interpreting the claimed “content model” as describing a template and “content element” as describing content that one might place into a template slot or hole.

receiving a content model from a user that includes at least one model element and storing the content model in the content stream (at least p. 13, [0297]-[0300]; Figure 10 [Wingdings font/0xE0] Davis describes the creation of “document templates” by domain experts that define the structure of the “servables” and fragments (see pp. 12-13, [0288]-[0292]) and, in addition, include auxiliary lookup tables for DTDs as well as the DTD-to-database mapping files. Davis further teaches that the created templates are stored because Davis teaches that a blank form based on a document template, the document template obtained based on selection, by the user, of the type of new document to be created (see p. 13, [0320]-[0328])).
Note: the Examiner interprets the claimed association step as describing, for example, the insertion or placement of the content items into a template; where the claimed content model is being interpreted as a template.

receiving an association from a user between at least a portion of a first content item and a model element of the content model and between at least a portion of a second content item and a model element of the content model and storing a record of the associations in the content model (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; p. 6, [0127]-[0133]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments). Each fragment type is associated with a DTD (specifically content model);
Davis fails to explicitly teach:
Note: The Examiner interprets the visual rendering of the claimed dynamic document view of the content model as displaying a template containing at least one content item in a current state. That is, as the template + content item(s) currently appear to the user as they are at the time of display.

receiving a selection from a user of a dynamic document view for the content model; at a first instance in time, visually rendering the content model according to the dynamic document view;
However, Grant teaches:
receiving a selection from a user of a dynamic document view for the content model; at a first instance in time, visually rendering the content model according to the dynamic document view (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes a modification author and the date and time of the modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display (visual rendering) of a dynamic document view as a view produces a version of the file having the current version of each of its components).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis fails to explicitly teach:
at a second instance in time after the first instance in time, altering the at least a portion of the first content item and adding metadata to the first content item denoting at least one of a time of alteration, an identity of a user from which the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration, while maintaining a record of the first content item before alteration;
at a third instance in time after the second instance in time, altering the at least a portion of the second content item and adding metadata to the second content item denoting at least one of a time of alteration, an identity of a user from whom the alteration was received, a geographic location from which the alteration was received, and an activity specified by the user in connection with the alteration while maintaining a record of the second content item before alteration.
However, Grant teaches:
at a second instance in time after the first instance in time, altering the at least a portion of the first content item and adding metadata to the first content item denoting at least one of a time of alteration, an identity of a user from which the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration, while maintaining a record of the first content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (i.e. portion of a first content item) of a document or file is edited, the modification author (i.e., an identity of a user from which the alteration was received), the date and time of the modification (i.e., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed).
at a third instance in time after the second instance in time, altering the at least a portion of the second content item and adding metadata to the second content item denoting at least one of a time of alteration, an identity of a user from whom the alteration was received, a geographic location from which the alteration was received, and an activity specified by the user in connection with the alteration while maintaining a record of the second content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (i.e. portion of a first content item) of a document or file is edited, the modification author (i.e., an identity of a user from which the alteration was received), the date and time of the modification (i.e., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis fails to explicitly teach:
Note: The Examiner interprets the visual rendering of the claimed dynamic document view of the content model as displaying a template containing at least one content item in a current state. That is, as the template + content item(s) currently appear to the user at the time of display.

at a fourth instance in time after the third instance in time, visually rendering the content model according to the dynamic document view such that the visually rendered content model includes the altered portions of the first and second content items and the most current state of those content items.
However, Grant teaches:
at a fourth instance in time after the third instance in time, visually rendering the content model according to the dynamic document view such that the visually rendered content model includes the altered portions of the first and second content items and the most current state of those content items (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis and Grant fail to explicitly teach:
Note: changing from a dynamic document view to a static document view. The filtering applied to version metadata, for example, to display only content (or the version of the content) matching the filter setting.

receiving a selection from a user of a static document view for the content model indicating a filter to be applied to the metadata of the metadata of the first and second content items, and at a fifth instance in time after the third instance in time, in response to receiving the selection of the static document view for the content model, parsing the first and second content items for metadata meeting requirements of the filter and, based on the parsing, visually rendering an unchanging snapshot of the content model according to the static document view such that the visually rendered content model includes the alterations to the contents of the first and second content items only if the metadata added as a result of those respective alterations meet the requirements of the filter.
However, Shaver
receiving a selection from a user of a static document view for the content model indicating a filter to be applied to the metadata of the metadata of the first and second content items, at a fifth instance in time after the third instance in time, in response to receiving the selection of the static document view for the content model, parsing the first and second content items for metadata meeting requirements of the filter and, based on the parsing, visually rendering an unchanging snapshot of the content model according to the static document view such that the visually rendered content model includes the alterations to the contents of the first and second content items only if the metadata added as a result of those respective alterations meet the requirements of the filter (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document. Thus Shaver allows the user to filter and thereby select for a particular version of a document by the time it was saved, displaying the document, and its components at the time the document was saved).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby multiple authors may select (filter) and view individual versions of a document according to the time they were archived.

In regard to dependent claim 2, Davis teaches:
associating the plurality of content items with a unique user identity corresponding to the user from which they were received (at least p. 8, [0196]-[0197]; pp. 12-13, [0289]-[0296]; Figures 8, 10 [Wingdings font/0xE0] Davis describes use of a GUI (an editor) to enable the creation/modification of multimedia content. The GUI is customized to the particular role of the user; the user having previously logged into the system (see p. 8, [0196]). That is, the user, based on their designated role, is limited as to what they can create/edit. Further, content that has been created and stored may be searched according to category, keyword, title, author, last modification date, etc. (see p. 8, [0197]). Still further, Davis describes the identification of meta information used to describe and to be associated with the content include the title, author, contents, revision date, and document type (see p. 12, [0289]). The point here is that each portion of content created/edited by the user having logged into the system and with the GUI, is associated by metadata with that user (the author, a unique ID).







In regard to dependent claim 3, Davis teaches:
the plurality of content items each comprise alphanumeric text, audio data, graphical data, or video data (at least p. 8, [0196]; Figure 8 [Wingdings font/0xE0] Davis describes the creation of reusable information fragments such as images, video, sound and other multimedia assets (i.e. content items)).

In regard to dependent claim 5, Davis and Grant fail to explicitly teach:
assigning metadata to at least one of the plurality of content items or to the content model and wherein the metadata is automatically assigned by a processor of the data processing apparatus based on a user identity, time, geographic location, or attributes or tags previously assigned to the content item or model.
However, Shaver teaches:
assigning metadata to at least one of the plurality of content items or to the content model and wherein the metadata is automatically assigned by a processor of the data processing apparatus based on a user identity, time, geographic location, or attributes or tags previously assigned to the content item or model (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document. This metadata is stored by the system whenever the document is saved (see p. 2, [0029])),
Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.

In regard to dependent claim 6, Davis and Grant fail to explicitly teach:
assigning metadata to at least one of the plurality of content items or to the content model, wherein the metadata comprises a user assigned value, an automatically assigned value, or a collaboratively assigned value.
However, Shaver teaches:
assigning metadata to at least one of the plurality of content items or to the content model, wherein the metadata comprises a user assigned value, an automatically assigned value, or a collaboratively assigned value (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document. This metadata is stored by the system whenever the document is saved (see p. 2, [0029])),
Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.

In regard to dependent claim 10, Davis fails to explicitly teach:
at the second instance in time, altering the at least a portion of the first content item according to instructions received from a user; and assigning metadata to the first content item that relate to the identity of the user from which alteration instructions were received.
However, Grant teaches:
at the second instance in time, altering the at least a portion of the first content item according to instructions received from a user; and assigning metadata to the first content item that relate to the identity of the user from which alteration instructions were received (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon editing a section in the file, the version information of that section is updated).
Grant with those of Davis as both inventions are related to the maintenance and update of version or revision information. Adding the teachings of Grant provides the benefit of automatically creating and maintaining revision information on a section-by-section basis upon editing or modifying the section.

In regard to dependent claim 11, Davis teaches:
altering the at least a portion of the first content item is performed by at least two user identities or at least one user identity at different times (at least p. 6, [0125]; pp. 9-10, [0230]-[0236], [0246] [Wingdings font/0xE0] Davis describes a client editor application GUI with which content creators can create new documents, search for existing documents, check-in, check-out documents, modify and publish documents. Meta information associated with these documents is stored by a metastore manager and includes both system and non-system generated tags; the former generated by the system and the latter generated by the content creator. System generated meta information includes who the author was, when it was last modified, etc. (see p. 14, [0371]-[0372]). These suggest a system that at least supports editing by a single user over time).











In regard to dependent claim 40, Davis fails to explicitly teach:
the selection of the static document view is received from a first user and the selection of the dynamic document view is received from a second user.
However, Grant teaches:
the selection of the dynamic document view is received from a second user (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components. The file is capable of being edited by more than one user by virtue of its recording as part of revision history with each section the author associated with the edit. Furthermore, one of ordinary skill in the art at the time of invention would have known that users of a system such as Grant would have been able to separately select different views allowing each user to see the version they desired).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of version or revision information. Adding the teachings of Grant provides the benefit of automatically creating and maintaining 
Davis and Grant fail to explicitly teach:
and the selection of the static document view is received from a first user.
However, Shaver teaches:
and the selection of the static document view is received from a first user (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a multi-user method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.






In regard to dependent claim 43, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components. The file is capable of being edited by more than one user by virtue of its recording as part of revision history with each section the author associated with the edit. Furthermore, one of ordinary skill in the art at the time of invention would have known that users of a system such as Grant would have been able to separately select different views allowing each user to see the version they desired).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of version or revision information. Adding the Grant provides the benefit of automatically creating and maintaining revision information on a section-by-section basis upon editing or modifying the section by a user.
Davis and Grant fail to explicitly teach:
a requirement of the filter relates to an identity of a user from whom alterations are received.
However, Shaver teaches:
a requirement of the filter relates to an identity of a user from whom alterations are received (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a multi-user method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.


In regard to dependent claim 44, Davis fails to explicitly teach:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user,
However, Grant teaches:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032]); where the modification author is a particular author from among several different authors. Thus, alterations may be made by multiple authors).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Davis and Grant fail to explicitly teach:
a requirement of the filter is that metadata of alterations must include an indication that the alteration was received from the second user and the visual rendering of the content model according to the static document view includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user.
However, Shaver teaches:
a requirement of the filter is that metadata of alterations must include an indication that the alteration was received from the second user and the visual rendering of the content model according to the static document view includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a multi-user method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.




In regard to dependent claim 45, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration.
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Grant and Davis fail to explicitly teach:
and a requirement of the filter relates to a time of alteration.
However, Shaver teaches:
and a requirement of the filter relates to a time of alteration (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a multi-user method for viewing the revision history of a multi-page document by filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document. Shaver allows for filtering by time of alteration).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system and a particular revision may be selected (filtered) and viewed by its date of revision.


In regard to independent claim 48, Davis teaches:
A method performed by a data processing apparatus, the method comprising:
receiving a plurality of content items and storing the plurality of content items in memory in a content stream associated with an entity (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments) by a publishing author to produce “servables” storable in databases (e.g. content management systems). (at least p. 8, [0196]-[0197]; pp. 12-13, [0289]-[0296]; Davis describes use of a GUI (an editor) to enable the creation/modification of multimedia content. The GUI is customized to the particular role of the user (interpreted as an entity); the user having previously logged into the system (see p. 8, [0196]). That is, the user (entity), based on their designated role, is limited as to what they can create/edit. Further, content that has been created and stored may be searched according to category, keyword, title, author, last modification date, etc. (see p. 8, [0197]). Still further, Davis describes the identification of meta information used to describe and to be associated with the content include the title, author, contents, revision date, and document type (see p. 12, [0289]). The point here is that each portion of content created/edited by the user (entity) having logged into the system and with the GUI, is associated by metadata with that user (the author, a unique ID)).
Note: The Examiner is interpreting the claimed “content model” as describing a template and “content element” as describing content that one might place into a template slot or hole.

receiving a content model that includes at least one model element and storing the content model in the content stream (at least p. 13, [0297]-[0300]; Figure 10 [Wingdings font/0xE0] Davis describes the creation of “document templates” by domain experts that define the structure of the “servables” and fragments (see pp. 12-13, [0288]-[0292]) and, in addition, include auxiliary lookup tables for DTDs as well as the DTD-to-database mapping files. Davis further teaches that the created templates are stored because Davis teaches that a blank form based on a document template, the document template obtained based on selection, 
receiving an association from a user between a first content item and a first model element of the content model and between a second content item and a second model element of the content model and storing a record of the associations in the content model (at least Abstract; p. 2, [0057]; p. 4, [0087]-[0088]; p. 5, [0116]; p. 6, [0127]-[0133]; pp. 12-15, [0280]-[0382]; Figure 10 [Wingdings font/0xE0] Davis teaches a system for end-to-end content publishing including the creation of information content (e.g. objects, fragments). Each fragment type is associated with a DTD (specifically metadata and content elements); a DTD is interpreted as the claimed content model).
Davis fails to explicitly teach:
receiving an alteration of at least a portion of the first content item; andadding metadata to the first content item denoting at least one of a time of alteration, an identity of a user from which the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration while maintaining a record of the first content item before alteration;
receiving an alteration of at least a portion of the second content item and adding metadata to the second content item denoting at least one of a time of alteration, an identity of a user from whom the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration while maintaining a record of the second content item before alteration;
However, Grant teaches:
receiving an alteration of at least a portion of the first content item; and adding metadata to the first content item denoting at least one of a time of alteration, an identity of a user from which the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration while maintaining a record of the first content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (i.e. portion of a first content item) of a document or file is edited, the modification author (i.e., an identity of a user from which the alteration was received), the date and time of the modification (i.e., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed);
receiving an alteration of at least a portion of the second content item and adding metadata to the second content item denoting at least one of a time of alteration, an identity of a user from whom the alteration was received, a geographic location from which the alteration was received, and an activity specified by a user in connection with the alteration while maintaining a record of the second content item before alteration (at least p. 4, [0032], [0036]-[0038]; Figures 3, 5-6 [Wingdings font/0xE0] Grant teaches that each time a section (i.e. portion of a first content item) of a document or file is edited, the modification author (i.e., an identity of a user from which the alteration was received), the date and time of the modification (i.e., time of alteration), and the version number are stored in the section metadata, so that the complete revision history of an individual section can be recalled from the section metadata and displayed);
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis fails to explicitly teach:
visually rendering the content model such that the visually rendered content model includes the altered portions of the first and second content items.
However, Grant teaches:
visually rendering the content model such that the visually rendered content model includes the altered portions of the first and second content items (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis and Grant fail to explicitly teach:
receiving a selection from a user of a filter to be applied to the metadata of the metadata of the first and second content items, and parsing the first and second content items for metadata meeting requirements of the filter and, based on the parsing, visually rendering the content model such that the visually rendered content model includes the altered contents of the first and second content items only if the metadata added as a result of those respective alterations meet the requirements of the filter.
However, Shaver teaches:
receiving a selection from a user of a filter to be applied to the metadata of the metadata of the first and second content items, and parsing the first and second content items for metadata meeting requirements of the filter and, based on the parsing, visually rendering the content model such that the visually rendered content model includes the altered contents of the first and second content items only if the metadata added as a result of those respective alterations meet the requirements of the filter (at least pp. 2-4, Shaver teaches a method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document. Thus Shaver allows the user to filter and thereby select for a particular version of a document by the time it was saved, displaying the document, and its components at the time the document was saved), It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby multiple authors may select (filter) and view individual versions of a document according to the time they were archived.












In regard to dependent claim 49, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received 
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least an identity of a user from whom the respective alterations were received (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. The revision history for each section includes modification author, and the date and time of modification. Upon rendering the file, the current version of each section is displayed with the option to view a revision history for each section by hovering over it. Thus, Grant describes display of a dynamic document view as a view produces a version of the file having the current version of each of its components).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis.
Davis and Grant
a requirement of the filter relates to an identity of a user from whom alterations are received.
However, Shaver teaches:
a requirement of the filter relates to an identity of a user from whom alterations are received (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a multi-user method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.










In regard to dependent claim 50, Davis fails to explicitly teach:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user,
However, Grant teaches:
the alteration to the first content item is received from a first user, the alteration to the second content item is received from a second user (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032]); where the modification author is a particular author from among several different authors. Thus, alterations may be made by multiple authors).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Davis and Grant fail to explicitly teach:
a requirement of the filter is that metadata of alterations must include an indication that the alteration was received from the second user and the visual rendering of the content model includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user.
However, Shaver teaches:
a requirement of the filter is that metadata of alterations must include an indication that the alteration was received from the second user and the visual rendering of the content model includes the altered content of the second content item received from the second user, but includes the content of the first content item before it was altered by the first user (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a multi-user method for viewing the revision history of a multi-page document by manipulation of a file revision timeline; the timeline providing the user with a method to filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system.




In regard to dependent claim 51, Davis fails to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration
However, Grant teaches:
the metadata added as a result of the alterations to the first and second content items includes at least a time of alteration (at least pp. 3-4, [0029]-[0032]; Figure 3 [Wingdings font/0xE0] Grant describes a file comprising a number of sections, where each section has associated with it metadata as to the current version of the section as well as a history of previous versions. Grant teaches a system that accommodates multiple authors as evidenced that each time a section of a document or file is edited, the modification author, the date and time of the modification, and the version number are stored in the section metadata (see p. 4, [0032])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Grant with those of Davis as both inventions are related to the maintenance and update of revision information. Adding the teaching of Grant provides the benefit of creating and maintaining revision information on a section-by-section basis by multiple authors.
Davis and Grant fail to explicitly teach:
a requirement of the filter relates to a time of alteration.
However, Shaver teaches:
a requirement of the filter relates to a time of alteration (at least pp. 2-4, [0023]-[0042]; pp. 4-5, [0043]-[0053]; [p. 9, [0104]-[0107]; Figures 1-2, 7 [Wingdings font/0xE0] Shaver teaches a multi-user method for viewing the revision history of a multi-page document by filter for a particular version of the document, based upon document versions listed on the timeline; the timeline also providing information (metadata) about the time, date, and author associated with each version of the document. Shaver allows for filtering by time of alteration).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Shaver with those of Davis and Grant as all three inventions are related to the maintenance and update of revision information for documents and/or portions thereof. Adding the teaching of Shaver provides Davis and Grant with an easy and efficient user interface for managing a large number of revisions to a document whereby metadata may be stored each time a new revision to the document is made and stored by the system and a particular revision may be selected (filtered) and viewed by its date of revision.

Claims 46-47 and 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Grant, and in further view of Shaver, and in further view of Brandenborg (U.S. Patent Application Publication No. 2004/0199867 A1, filed 12/16/2003, published 10/07/2004).
In regard to dependent claim 46, Davis, Grant and Shaver fail to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and a requirement of the filter relates to a geographic location from which the alteration was received.
However, Brandenborg
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and a requirement of the filter relates to a geographic location from which the alteration was received (at least p. 3, [0039]; p. 7, [0128]-[0138] [Wingdings font/0xE0] Brandenborg teaches assignment metadata that may be associated with a publishing content object (PCO). PCO’s may be created and/or edited (alterable) by any number of users such as editorial staff. PCO’s may include a variety of metadata that may include an address and/or name of a geographical location of a news event related to the assignment. This and other metadata are searchable (filterable) (see [0039])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Shaver as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides systematic and comprehensive methods for creating, editing, maintaining and searching database records of content items by the geographic location metadata assigned to them to aid in producing a publication.

In regard to dependent claim 47, Davis, Grant and Shaver fail to explicitly teach:
Note: the phrase “activity specified by a user” is given a broad interpretation.

the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and a requirement of the filter relates to an activity specified by a user in connection with the alteration.
However, Brandenborg
the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and a requirement of the filter relates to an activity specified by a user in connection with the alteration (at least p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229] [Wingdings font/0xE0] Brandenborg teaches various metadata that are interpreted as relating to activities specified by users such as adding notes or comments to a PCO editing or reviewing a PCO (see p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Shaver as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides the benefit maintaining a record of content items through the utilization of metadata which can be filtered.

In regard to dependent claim 52, Davis, Grant and Shaver fail to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and a requirement of the filter relates to a geographic location from which the alteration was received.
However, Brandenborg teaches:
the metadata added as a result of the alterations to the first and second content items includes at least a geographic location from which the alteration was received and a requirement of the filter relates to a geographic location from which the alteration was received (at least pp. 1-2, [0008]-[0013] [Wingdings font/0xE0] Brandenborg describes a content management system for planning, creating, budgeting, organizing, first user to create and/or edit a first content item and a second user to create and/or edit a second content item. In addition, each PCO is associated with a myriad of metadata (see p. 3, [0035]-[0040], [0042]). The PCOs may be searched for and retrieved, for example, for publishing, according to this myriad of metadata. Thus, for example, a publication could be assembled using PCOs identified in a search according to a query utilizing the myriad of metadata associated with each PCO. Specific metadata relate to a geographical location where the PCO was created (e.g. a photograph) (see p. 7, [0127]; p. 16, [0348])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Shaver as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides the benefit maintaining a record of content items through the utilization of metadata which can be filtered.






In regard to dependent claim 53, Davis, Grant and Shaver fail to explicitly teach:
the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and a requirement of the filter relates to an activity specified by a user in connection with the alteration.
However, Brandenborg teaches:
the metadata added as a result of the alterations to the first and second content items includes at least an activity specified by a user in connection with the alteration and a requirement of the filter relates to an activity specified by a user in connection with the alteration (at least p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229] [Wingdings font/0xE0] Brandenborg teaches various metadata that are interpreted as relating to activities specified by users such as adding notes or comments to a PCO editing or reviewing a PCO (see p. 5, [0062]; p. 6, [0105]; p. 11, [0209]-[0210]; p. 12, [0229])).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Brandenborg with those of Davis, Grant and Shaver as all of these inventions are related to the maintenance and update of revision information. Adding the teaching of Brandenborg provides the benefit maintaining a record of content items through the utilization of metadata which can be filtered.










Response to Arguments
In regard to the previous rejection of independent claim 36, Applicants have not amended Independent claim 36, which is reproduced below:

36.	A method performed by a data processing apparatus, the method comprising:
receiving a plurality of content items from a user and storing the plurality of content items in memory in a content stream associated with an entity;
receiving a content model from a user that includes at least one model element and storing the content model in the content stream;
receiving an association from a user between at least a portion of a first content item and a model element of the content model and between at least a portion of a second content item and a model element of the content model and storing a record of the associations in the content model;
receiving a selection from a user of a dynamic document view for the content model;
at a first instance in time, visually rendering the content model according to the dynamic document view;
at a second instance in time after the first instance in time, altering the at least a portion of the first content item and adding metadata to the first content item denoting at least a time of alteration, while maintaining a record of the first content item before alteration;
at a third instance in time after the second instance in time, altering the at least a portion of the second content item and adding metadata to the second content item denoting at least a time of alteration, while maintaining a record of the second content item before alteration;
at a fourth instance in time after the third instance in time,
visually rendering the content model according to the dynamic document view such that the visually rendered content model includes the altered portions of the first and second content items and the most current state of those content items,
receiving a selection from a user of a static document view for the content model indicating a view time before the third instance in time, and
at a fifth instance in time after the third instance in time, in response to receiving the selection of the static document view for the content model,
parsing the first and second content items for metadata denoting alteration times to determine contents of the first and second content items at the view time and,
based on the parsing, visually rendering an unchanging snapshot of the content model according to the static document view such that the visually rendered content model includes the contents of the first and second content items at the view time but before any alterations made after the view time, including at least the alteration made at the third instance in time.
Shaver and its failure to disclose:

a filter applied to metadata stored in content items associated with model elements of a content model

and instead, Shaver proposes that “[a]s a document 124 is edited, various versions can be saved locally, or on a server. Each version is a snapshot of the entire document 124 ...” Shaver [0029] (emphasis added).

Thus, when a user selects a particular version for display according to the system of Shaver, it is that entire document that is rendered. See, e.g., id. at [0031],

However, Shaver fails to identify that any filtering of content item metadata is performed to accomplish this result.

Indeed, as Shaver fails to even contemplate that any versions of content is stored with less granularity than on an entire document scale, Applicant submits that it would not have been obvious from the disclosure of Shaver that any subdocument level parsing or filtering could be used to accomplish the results described therein.

In addition, in the present claims, metadata related to alterations in content items is added to the content items.
However, Shaver does not disclose, suggest or render obvious any metadata parsing or filtering system capable of working with metadata added to content items, or even for rendering alterations made to individual content items based on the result of such parsing and filtering.

Indeed, as discussed above, Shaver appears limited to displaying versions of entire documents.

The Examiner respectfully disagrees and stands by the previous rejection. In addition, claim 36 does not appear to recite that content items are components of a document. Rather, they could be individual documents, pages of a document, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
08/16/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177